Name: Commission Regulation (EEC) No 1360/81 of 20 May 1981 re-establishing the levying of customs duties on tapestries, hand-made, products of category 60 (code 0600), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/ 12 Official Journal of the European Communities 22. 5 . 81 COMMISSION REGULATION (EEC) No 1360/81 of 20 May 1981 re-establishing the levying of customs duties on tapestries, hand-made, products of category 60 (code 0600), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply Whereas, in respect of tapestries, hand-made, products of category 60 , the ceiling should be 1 02 tonnes ; whereas on 14 May 1981 the amount of imports into the Community of the products in question , origi ­ nating in Brazil , a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ( J ), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 3 ( 1 ) of that Regulation provudthat the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories , once the relevant Community ceiling has been reached ; As from 25 May 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3320/80 , shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Code Category CCT heading No NIMEXE code ( 1981 ) Description ( 1 ) (2) ( 3 ) (4) 0600 60 58.03 58.03-00 Tapestries , hand-made, of the type Gobelins, Flanders , Aubusson , Beau ­ vais and the like, and needle-worked tapestries (for example, petit point and cross stitch) made in panels and the like by hand : Tapestries, hand-made Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( ») OJ No L 354, 29 . 12 . 1980 , p . 1 . 22. 5 . 81 Official Journal of the European Communities No L 135/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1981 . For the Commission Karl-Heinz NARJES Member of the Commission